Citation Nr: 0211611	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  02-04 494	)	DATE
	)
	)


THE ISSUE

Whether an August 1956 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).

(The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for otitis media will the subject of a separate 
decision under a different docket number).


REPRESENTATION

Moving party represented by:  Theodore C. Jarvi, Attorney at 
Law 


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to November 
1943.

This matter comes before the Board based on a CUE motion as 
to a Board decision of August 15, 1956, which upheld the 
severance of service connection for bronchiectasis with 
bronchitis.


FINDINGS OF FACT

1.  Service connection was established for bronchiectasis 
with bronchitis by a February 1944 rating sheet.  However, 
service connection was subsequently severed for this 
disability by an April 1956 rating decision.

2.  By an August 1956 decision, the Board denied a claim of 
entitlement to restoration of service connection for 
bronchiectasis with bronchitis.

3.  The Board's August 1956 decision was not supported by the 
evidence then of record, nor consistent with the law in 
effect at that time.


CONCLUSION OF LAW

The August 1956 Board decision which denied the claim of 
entitlement to restoration of service connection for 
bronchiectasis with bronchitis was the product of CUE.  38 
U.S.C.A. §§ 501(a), 7111 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In an August 1956 decision, the Board upheld the 
severance of service connection for bronchiectasis with 
bronchitis.  The veteran has alleged that this decision was 
the product of CUE.  

The evidence on file at the time of the August 1956 Board 
decision included the veteran's service medical records.  On 
his January 1943 induction examination, it was noted that the 
veteran had a history of tuberculosis, but his lungs were 
found to be normal, and chest X-ray was negative.  In April 
1943, he was treated for complaint of cough of 3 weeks 
duration, as well as headache and chest pain.  He reported 
that he had been hospitalized 5 years earlier, for a period 
of 14 months, for pulmonary tuberculosis, but that the 
condition was considered to be arrested at the time this 
hospitalization ended.  The service medical records indicate 
that he was diagnosed with acute bronchitis, catarrhal, 
bilateral, severe.  Records from May 1943 reflect that this 
condition resolved with treatment.  A June 1943 statement 
from a state Department of Health noted the circumstances of 
the veteran's 1937 to 1938 period of hospitalization, as well 
as the results of X-rays taken at the time of admission.  It 
was noted that a chest X-ray taken at the time of discharge 
showed no essential change since admission.  However, 
subsequent records from November 1943 note that the veteran 
gave a history of chronic cough and expectoration with 
periods of remission and exacerbations characterized by 
increased cough, expectoration and fever of six years 
duration.  It was noted that an October 1943 bronchogram 
revealed bronchiectasis, both lower lobes.  These records 
also note that the condition existed prior to induction.  The 
veteran was ultimately discharged from service due to this 
disability.

Service connection was subsequently established for 
bronchiectasis, right and left lower lobes, by a February 
1944 rating sheet.  As noted by correspondence sent to the 
veteran in March 1944, this condition was found to have been 
incurred in service.

The veteran underwent a VA medical examination in January 
1945, which included a special chest examination.  At this 
examination, it was noted that the veteran had been a mouth 
breather all his life, had had a productive cough for many 
years, and he had practiced postural drainage prior to 
service.  Nevertheless, his general physical condition was 
good, and he was eager to enter service.  However, soon after 
induction there was an attack of pneumonia and his cough was 
aggravated.  While he made a good recovery, a subsequent 
examination found abnormal lung signs, bronchographic 
examination disclosed bilateral bronchiectasis, and he was 
discharged from service.  Diagnosis following this 
examination was bilateral bronchiectasis.

Also on file is a March 1947 statement from a Dr. Y, who 
noted that the veteran was hospitalized in April 1937 with a 
diagnosis of tracheo-bronchial tuberculosis, was subsequently 
discharged in June 1938 with the condition arrested, entered 
the military in March 1943, developed pneumonia in May 1943, 
and was subsequently given a medical discharge.  Dr. Y stated 
that the veteran currently had signs and symptoms of 
bronchiectasis in both bases.

The veteran subsequently underwent additional VA medical 
examinations in July 1947 and May 1950, as well as periods of 
VA hospitalization in June 1950, January to February 1951, 
June 1951, March 1952, and March 1954 due to his 
bronchiectasis.  Various rating decisions were issued 
following these periods of hospitalization regarding the 
appropriate disability rating for the bronchiectasis.  In 
addition, it is noted that the January to February 1951 
report of VA hospitalization showed a diagnosis of otitis 
media of the right ear.  Service connection was subsequently 
established for right otitis media by a March 1951 rating 
sheet as being secondary to the service-connected 
bronchiectasis, right lower and left lower lobes, with 
bronchitis.

A December 1955 Regional Office (RO) Memorandum completed by 
three rating specialists, one of whom was an M.D., summarized 
the history of the veteran's service-connected 
bronchiectasis, as well as the evidence contained in the 
service medical records, particularly the veteran's history 
of respiratory problems/tuberculosis prior to service.  Based 
on this evidence, this rating board was of the opinion that 
the veteran's respiratory disability, however it was 
diagnosed, existed prior to service.  It was stated that the 
acute exacerbations thereof during service were 
characteristic of the condition and did not evidence any 
increase in the level of disability upon which service 
connection might properly be predicated.  Nevertheless, it 
was noted that it was obvious that the rating agencies 
considering the issue in the past thought otherwise.  
Therefore, an advisory opinion was requested from the VA 
Compensation and Pension Service regarding the propriety of 
continuing service connection for bronchiectasis.

An advisory opinion was subsequently promulgated in January 
1956 by the VA Deputy Chief Benefits Director.  This opinion 
included a summary of the service medical records, and found 
that it was clear that the veteran's respiratory disability 
existed prior to his induction into service, and that it was 
not established that there was any increase of disability in 
service upon which a finding of aggravation might be made.  
Moreover, it was stated that the symptomatic manifestations 
in service represented no more than the expected course of 
the basic pathology.  Consequently, service connection was 
clearly erroneous, which required severance under VA 
Regulation (VAR) 1009(A) and (D).

By a rating decision dated later in January 1956, the RO 
proposed to sever service connection for bronchiectasis with 
bronchitis as having existed prior to induction and was not 
aggravated therein.  Thus, the RO found that the February 
1944 rating sheet which granted service connection involved 
clear and unmistakable error, and that subsequent ratings 
confirming and continuing service connection were likewise 
erroneous for the same reasons.  In addition, the RO found 
that if service connection was not in order for 
bronchiectasis, then it was obvious that service connection 
for otitis media as secondary thereto was also erroneous.

The veteran was informed of the proposed severance of service 
connection by correspondence dated in January 1956, and that 
it was determined the condition had not been incurred in or 
aggravated by military service.  Further, this correspondence 
informed the veteran that he had 60 days in which to present 
evidence and argument why this proposed severance should not 
occur.  No response appears to have been submitted by the 
veteran during this 60-day period.  Accordingly, severance of 
service connection was effectuated by an April 1956 rating 
decision.

The veteran appealed the April 1956 rating decision to the 
Board.  In support of his appeal, he submitted a medical 
statement from Dr. Y dated in May 1956.  Dr. Y noted that he 
had examined the veteran in 1939, and that this examination 
revealed early active pulmonary tuberculosis, which was 
confirmed by repeated X-ray and sputa examinations.  After a 
period of 14 months in the sanitarium, the veteran was 
discharged as an arrested case of pulmonary tuberculosis.  
Thereafter, the veteran was observed periodically, and showed 
steady and continuous improvement.  Dr. Y also noted that the 
veteran was inducted into the military in March 1943, 
contracted pneumonia one month after his induction, and that 
following this pulmonary infection he developed a persistent 
cough which stayed within him for years.  Further, Dr. Y 
noted that the veteran had returned to his facility's care 
after his medical discharge, at which time it was found that 
the veteran had developed a considerable amount of 
bronchiectasis throughout both lungs.  Dr. Y stated that this 
condition was not present when the veteran left to join the 
military.

In the August 1956 decision, the Board noted that it was 
contended that while the veteran suffered from tuberculosis 
prior to induction, bronchiectasis with bronchitis, for which 
service connection was initially granted, had its inception 
in service.  The Board noted various entries regarding the 
veteran's disability in the service medical records, the 
January 1945 VA medical examination, noted that subsequent 
examinations were of record, and noted the information 
provided by Dr. Y.  The Board further noted that service 
connection had been granted for bronchiectasis with 
bronchitis, but on further review it was held that such 
action was clearly and unmistakably erroneous whereupon 
service connection was severed.  Based on the foregoing, the 
Board found that the evidence showed, and it was not 
otherwise contended, that the veteran suffered from pulmonary 
tuberculosis prior to service.  However, soon after induction 
he was treated for bronchitis, following which he was 
returned to duty.  He was later hospitalized with a chronic 
cough and expectoration reported to have been present for the 
past six years, was diagnosed with bronchiectasis, and was 
ultimately separated from service.  The Board found that the 
data recorded on service medical records, on post-service 
examinations, and the chronicity of the respiratory disorder 
reported soon after induction clearly and unmistakably 
established that the veteran's bronchial disorder pre-existed 
service; that the in-service symptomatology was a 
continuation of the basic chronic bronchial disorder, and did 
not establish aggravation by service.  Consequently, it was 
the decision of the Board that the evidence clearly and 
unmistakably established that the veteran's bronchial 
disorder existed prior to induction, was not increased or 
aggravated by service, and that the grant of service 
connection was clearly and unmistakably erroneous.  
Therefore, the appeal was denied.


Legal Criteria.  The provisions of 38 C.F.R. § 20.1403, set 
forth what constitutes CUE and what does not, and provide as 
follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (Court).  More specifically, it was observed 
that Congress intended that the Department of Veterans 
Affairs (VA) adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation of 
claims of CUE."  143 Cong. Rec. 1,567, 1,568 (daily ed. April 
16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in 
connection with House passage).  Accordingly, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior caselaw 
regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

The Board notes that the original version of Rule 1404(b) (38 
C.F.R. § 20.1404(b)), stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, 
of fact or law in the Board decision, the 
legal or factual basis for such 
allegations, and why the result would 
have been manifestly different but for 
the alleged error.  Non-specific 
allegations of failure to follow 
regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently held that in the event that 
the moving party's motion does not adequately set forth 
specific grounds of CUE, the Board is precluded from deciding 
the motion on the merits.  Instead, the appellant's motion is 
to be dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans, et al. v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000).  Accordingly, the Board 
issued an interim rule, effective July 10, 2001, which 
revised Rule 1404(b) as follows:

Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

66 Fed. Reg. 35,902-35,903 (July 10, 2001); 67 Fed. Reg. 
46,869-46,870 (July 17, 2002).

As an additional matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, in Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc), the Court held 
that the provisions of the VCAA were not applicable to CUE 
motions regarding prior Board decisions.

The pertinent criteria in effect at the time of the Board's 
August 1956 decision essentially provided that authority to 
sever service connection upon the basis of clear and 
unmistakable error (the burden of proof being on the 
Government) was vested in the regional offices.  Service 
connection would not be severed on the basis of a change in 
diagnosis except where the examining physician reporting the 
change in diagnosis has provided certification that, in light 
of all accumulated medical evidence, the prior diagnosis on 
which service connection was predicated was not correct.  The 
certification was to be accompanied by a summary of the 
facts, findings and reasons supporting the conclusion 
reached.  The pertinent regulation continued that where such 
a certification was made, the rating agency was to carefully 
consider the case in light of all the accumulated evidence 
prior to determining that severance was appropriate.  
Furthermore, severance was to occur only after certain 
procedural safeguards were met.  Specifically, the proposal 
to sever service connection be based upon a review of "all 
the accumulated evidence;" the veteran was to be given 
immediate notification in writing of the contemplated action 
and the detailed reasons therefor; and the veteran was then 
to be given a reasonable period, not to exceed 60 days from 
the date on which such notice was mailed, for the 
presentation of additional evidence pertinent to the 
question.  VAR 1009(A) and (D) (as in effect in 1956); see 
also 38 C.F.R. § 3.9(a) and (d) (1955).

Whenever a rating board might be of the opinion that a 
revision or an amendment of a previous decision was warranted 
based on the facts of record in the case at the time the 
decision in question was rendered, a difference of opinion 
being involved rather than a finding of clear and 
unmistakable error, the complete file was to be forwarded, 
accompanied b a complete and comprehensive statement of the 
facts in the case and a detailed explanation of the matters 
supporting the conclusion that a previous or amendment to the 
prior decision was in order, to the Deputing Administrator 
for Veterans Benefits.  A rating decision was not to be 
effected in any such case pending the return of the claims 
folder following Central Office consideration.  VAR 1009(B) 
(as in effect in 1956); see also 38 C.F.R. § 3.9 (b) (1955).

The regulations concerning the establishment of service 
connection which existed in 1956 did not vary much from those 
in effect today.  Service connection was to be established 
for disabilities which were shown to have been directly 
incurred in or aggravated by active military service, 
provided these were not shown to have been the result of the 
willful misconduct of the veteran.  38 C.F.R. § 3.77(a) 
(1955). 

The law in effect in 1956 also provided that every person 
employed in active service shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities or disorders noted 
at time of the examination, acceptance and enrollment or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed prior to acceptance and enrollment 
and was not aggravated by such service.  Relative to notation 
at enlistment, only those defects, infirmities and disorders 
recorded at the time of examination were to be considered as 
noted.  History of the pre-service existence of defects, 
infirmities or disorders recorded at the time of examination 
for acceptance and enrollment did not constitute a notation 
of such conditions but would be considered together with all 
other material evidence in determinations as to the inception 
of such defects, infirmities or disorders.  VAR 1063(B) (as 
in effect in 1956); see also 38 C.F.R. § 3.63(b) (1955).  
"Clear and unmistakable" meant obvious or manifest.  
Accordingly, evidence which made it obvious or manifest, that 
the injury or disease under consideration existed prior to 
acceptance and enrollment for service would satisfy the 
requirements of the statute.  The requirement of the law was 
that claims to which the above cited presumptions applied be 
denied only on the basis of evidence which clearly and 
unmistakably demonstrated that the disease did not originate 
in service, or, if increased in service, was not aggravated 
thereby.  VAR 1063(D) (as in effect in 1956); see also 38 
C.F.R. § 3.63(d) (1955).


Analysis.  In the instant case, the Board finds that the 
prior Board decision of August 15, 1956, which found that 
restoration of service connection for bronchiectasis with 
bronchitis was not warranted, was the product of CUE, in that 
the decision was not consistent with and supported by the 
evidence then of record, nor the law in effect at that time.

Although CUE is generally determinable based upon only the 
record as it existed at the time of the decision in question, 
see Russell v. Principi, 3 Vet. App. 310, 314 (1992) (en 
banc), post-decision evidence is usable in determining 
whether there was CUE in the granting of service connection, 
see Daniels v. Gober, 10 Vet. App. 474, 480 (1997).  Thus, it 
is apparent that § 3.105(d) presupposes conflicting 
diagnoses, i.e., a weighing of evidence normally precluded in 
a CUE adjudication.  To read it otherwise would make the 
existence of the original favorable opinion dispositive in 
every § 3.105(d) case and "VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of . . . later developments in the 
factual record."  Venturella v. Gober, 10 Vet. App. 340, 343 
(1997) (Steinberg, J. concurring) ("The burden placed upon VA 
by § 3.105(d) in order to succeed in demonstrating error in a 
prior decision is high, but it is not meant to be 
insurmountable.").  As mentioned above, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior caselaw 
regarding CUE in prior rating decisions.

As detailed above, service connection was severed for 
bronchiectasis with bronchitis on the basis that there was 
clear and unmistakable error in the original grant of service 
connection.  In essence, the Board found in the August 1956 
decision that the disability pre-existed service and was not 
aggravated therein.  Consequently, in order to determine 
whether there was CUE in the August 1956 Board decision, the 
Board must determine whether there was CUE in the original 
grant of service connection.

The evidence on file at the time of the Board's August 1956 
decision reflects that the veteran was diagnosed and treated 
with tuberculosis prior to service.  However, the evidence 
also reflects that his tuberculosis was considered to be 
arrested/cured by the time of his entry into service.  This 
is shown by the veteran's reported medical history in the 
service medical records, as well as the June 1943 statement 
from the state Department of Health.  Moreover, this finding 
is supported by the fact that, even though the veteran's 
history of tuberculosis was noted on his induction 
examination, his lungs were found to be normal, and chest X-
ray was negative.  (Emphasis added).  Nevertheless, the 
veteran developed a cough and other symptoms within a few 
months of his entry into service, for which he was diagnosed 
with acute bronchitis.  Although this condition resolved with 
treatment, he was later diagnosed with bronchiectasis, and 
was discharged from service as a result thereof.  

Despite the rating board's determination in the December 1955 
Memorandum, and the January 1956 advisory opinion, the 
evidence on file at the time of the August 1956 Board 
decision does not appear to contain a competent medical 
opinion that the pre-existing pulmonary tuberculosis, which 
was considered arrested at the time of his induction, was the 
same condition as the subsequently diagnosed bronchiectasis 
with bronchitis.  The evidence on file at that time tends to 
indicate that, even though both involved respiratory 
symptoms, they were separate medical conditions.  As such, it 
does not appear that it was obvious or manifest that the 
bronchiectasis pre-existed service.  See VAR 1063; 38 C.F.R. 
§ 3.63.

Even if the veteran's bronchiectasis is the same condition as 
the pre-existing pulmonary tuberculosis, the evidence on file 
does not show that it was obvious or manifest that this 
condition did not increase in severity while on active duty.  
Ibid.  Here, while the veteran reported a history of 
tuberculosis at his induction examination, his lungs were 
found to be normal, and chest X-ray was negative.  (Emphasis 
added).  In short, there was no evidence of an active 
respiratory disability, to include bronchiectasis, when he 
entered service.  However, he was later diagnosed with 
bronchiectasis during service, and it was determined that 
this condition disqualified him from service.  Thus, if it 
was the same condition, the fact that he was initially found 
to be medically qualified for service and was later medically 
discharged tends to indicate that it had increased in 
severity.

The above findings are further supported by the statements 
submitted by Dr. Y.  In particular, Dr. Y noted in his May 
1956 statement that the veteran had been treated for 
tuberculosis prior to service, that this condition was 
arrested by the time the veteran was inducted into service, 
that the veteran developed bronchiectasis during service, and 
that this condition (bronchiectasis) was not present when the 
veteran left to join the military.  (Emphasis added).  This 
information provided by Dr. Y was on file at the time of the 
August 1956 Board decision, and was actually noted by that 
decision.  However, the August 1956 decision did not provide 
any rationale for ignoring this information.

Based on the foregoing, the Board concludes that reasonable 
minds could differ as to whether the veteran's bronchiectasis 
pre-existed service, if so, whether it was aggravated during 
service.  Thus, the August 1956 Board decision was not 
supported by and consistent with the evidence then of record, 
nor the law in effect  at that time.  Consequently, the 
August 1956 Board decision to uphold the bronchiectasis 
severance was the product of CUE.  38 C.F.R. § 20.1403.

ORDER

Inasmuch as the August 1956 Board decision was the product of 
CUE, the benefit sought on appeal is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



